Title: Washington’s Observation Respecting the 1781 Campaign, 1781
From: Washington, George
To: 


                        

                            
                                1781
                            
                        
                        If the Count de Grass should arrive before the expected reinforcement reaches New York—more especially if he
                            brings a land force of 2000 Men—or can possess himself of the harbor of New York. We ought to prosecute the operation
                            against New York with the Men we have & the chance of obtaining more.
                        If on the other hand a reinforcement of 2000 Men should come from Virginia before the French fleet arrives at
                            the hook, & the French should not have double that number of Land forces on Board their fleet—should not be
                            decided by superior at Sea—& will not agree to stay till the operation is at an end, or to some fixed given
                            period—say the middle of November—I think the enterprize agt New York would be fruitless and ought not to be undertaken—But
                        If the Naval superiority is on our side, that we ought, without losing a moment, to transport the French
                            Troops, & such part of the Continental Troops as shall be deemed necessary to Chesapeake.
                        The situation of the two Fleets—the time the French Squadron will remain on this Coast—and how far it will
                            engage to co-operate in a further under taking at Charles town must determine further operations—A second detachment..Stores &ca—might be preparing for Charles town which the operation against Portsmouth in Virginia is in hand—provided the fleet will engage to cover the enterprize.

                    